 


109 HR 2370 IH: In Memory Medal For Forgotten Veterans Act
U.S. House of Representatives
2005-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2370 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2005 
Mr. Filner introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To direct the Secretary of Defense to issue a medal to certain veterans who died after their service in the Vietnam War as a direct result of that service, or who were presumptively exposed to ionizing radiation, herbicide agents, or chemical agents during their service in the Armed Forces. 
 
 
1.Short TitleThis Act may be cited as the In Memory Medal For Forgotten Veterans Act. 
2.Medal to honor veterans who died as a result of their service in the Vietnam War or who were presumptively exposed to ionizing radiation, herbicide agents, or chemical agents 
(a) Medal AuthorizedThere is established a medal, to be known as the Jesus (Chuchi) Salgado Medal, to be issued by the Secretary of Defense to any of the following: 
(1)Veterans who died as a result of their service in the Vietnam WarA veteran of the Vietnam War who died after serving in the war, but whose death is determined by the Secretary of Defense to be a direct result of that service, and whose name is not eligible for placement on the Vietnam Veterans Memorial authorized under Public Law 96–297 (16 U.S.C. 431 note). 
(2)Veterans exposed to ionizing radiationA radiation-exposed veteran who is eligible (or was at the time of death eligible) to receive benefits from the Secretary of Veterans Affairs under section 1710(e)(1)(B) of title 38, United States Code, attributable to the presumption of service-connection under section 1112(c)(1) of that title.  
(3)Veterans exposed to herbicide agentsA veteran of service in the Republic of Vietnam who is eligible (or was at the time of death eligible) to receive benefits from the Secretary of Veterans Affairs under section 1710(e)(1)(A) of title 38, United States Code, attributable to the presumption of service-connection under section 1116(f) of that title.  
(4)Veterans exposed to certain chemical agentsA veteran who served on active duty in the Southwest Asia theater of operations during the Persian Gulf War who is entitled (or was at the time of death entitled) to receive compensation from the United States under section 1110 of title 38, attributable to the presumption of service-connection under section 1118(a) of that title. 
(b)Application and DesignThe Jesus (Chuchi) Salgado Medal shall be issued upon receipt by the Secretary of Defense of an application for such medal, submitted in accordance with such regulations as the Secretary prescribes. The medal shall be of an appropriate design approved by the Secretary. 
(c)Issuance to Representative of DeceasedIf a person described in subsection (a) dies before being issued the Jesus (Chuchi) Salgado Medal, the medal shall be issued to the next-of-kin or representative of such person, as designated by the Secretary of Defense.  
(d)Assistance from the Department of Veterans AffairsThe Secretary of Veterans Affairs shall make available to the Secretary of Defense such records, and otherwise provide such assistance, as the Secretary of Defense may require for purposes of this section.  
(e)DefinitionsIn this section: 
(1)Radiation-Exposed VeteranThe term radiation-exposed veteran has the meaning given to that term in section 1112(c)(3)(A) of title 38, United States Code. 
(2)Veteran of Service in the Republic of VietnamThe term veteran of service in the Republic of Vietnam means a veteran who served on active duty in the Republic of Vietnam during the period beginning on February 28, 1961, and ending on May 7, 1975. 
 
